Case 2:19-mj-0O2600-DUTY Document 3 Filed 07/09/19 Pagelof1 Page ID #:37
Case 2:19-mj-02600-DUTY *SEALED* Document 1-1 *SEALED* Filed 06/21/19 Page 2 of 4

 

 

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2) Page ID #:16
Return
Case No.: 2: 19-MJ-02600 Date and time warrant executed: Copy of warrant and inventory left with:
amines WEIDY Yn USPS

 

 

 

Inventory made in the presence of :

a AWWed, Cs steal Ansaeeton

 

Inventory of the property taken and name of any person(s) seized:

> dems Feared. Cavcel returerh fo mrailstrean

 

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date: {| Zol A , Cah—

Executing officer's signature

DAGMANI AGERE, PostAL  ToseecToe

Printed name and title

 

 

 

 
